DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1-4 based on the Response filed on 05/16/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

In the previous office action, Mr David Hardy on 02/02/2022 has elected without traverse to prosecute the invention of Species 1 and Sub-Species “a”, according claims 1-16.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, lines 20-21, the limitation “wherein the first display element is a liquid-crystal element, wherein the first display element is a light-emitting element” is indefinite since the first display element can be both a liquid-crystal element and a light-emitting element. Perhaps the limitation should read and has been interpreted for examination purposes as “wherein the first display element is a liquid-crystal element, wherein the second [[first]] display element is a light-emitting element”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 20110141164).

    PNG
    media_image1.png
    598
    502
    media_image1.png
    Greyscale

Regard to claim 1, Kimura et al. disclose a semiconductor device comprising a pixel, the pixel comprising: 
a first transistor 4904; 
a first display element 4907 [FIG. 7 shows a pixel circuit for two display regions. Two light-emitting elements 4907 and 4807[0107] [0004]]; 
a second transistor 4804; 
a second display element 4807; 
a third transistor 4806; 
a first wiring 4902 electrically connected to one of a source electrode and a drain electrode of the first transistor 4904 and one of a source electrode and a drain electrode of the second transistor; 
a second wiring 4901 electrically connected to a gate of the first transistor 4904; 
a third wiring 4801 electrically connected to a gate of the second transistor 4804; 
a fourth wiring 4903 electrically connected to one of a source electrode and a drain electrode of the third transistor 4806; 
a fifth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the first display element; and 
a sixth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the second display element, 
wherein 
the other of the source electrode and the drain electrode of the first transistor 4904 is electrically connected to a second electrode of the first display element via the driving transistor 4906, wherein 
the other of the source electrode and the drain electrode of the second transistor 4804 is electrically connected to a gate of the third transistor 4806, wherein 
the other of the source electrode and the drain electrode of the third transistor 4806 is electrically connected to a second electrode of the second display element 4807, and 
the sixth wiring 4908 is not electrically connected to the first transistor 4904.  


Regard to claim 3, Kimura et al. disclose a semiconductor device comprising a pixel, the pixel comprising: 
a first transistor 4904; 
a first display element 4907 [FIG. 7 shows a pixel circuit for two display regions. Two light-emitting elements 4907 and 4807[0107] [0004]]; 
a first capacitor [a storage capacitor 4905]; 
a second transistor 4804; 
a second display element 4807;
a second capacitor [a storage capacitor 4805]; 
a third transistor 4806; 
a first wiring 4902 electrically connected to one of a source electrode and a drain electrode of the first transistor 4904 and one of a source electrode and a drain electrode of the second transistor; 
a second wiring 4901 electrically connected to a gate of the first transistor 4904; 
a third wiring 4801 electrically connected to a gate of the second transistor 4804; 
a fourth wiring 4903 electrically connected to one of a source electrode and a drain electrode of the third transistor 4806; 
a fifth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the first display element; and 
a sixth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the second display element, 
wherein 
the other of the source electrode and the drain electrode of the first transistor 4904 is electrically connected to a second electrode of the first display element via the driving transistor 4906, wherein 
the other of the source electrode and the drain electrode of the second transistor 4804 is electrically connected to a gate of the third transistor 4806, wherein 
the other of the source electrode and the drain electrode of the third transistor 4806 is electrically connected to a second electrode of the second display element 4807, 
the first electrode of the second display element is not electrically connected to the second electrode of the first display element.

Regard to claim 4, Kimura et al. disclose the semiconductor device according to claim 3, wherein 
the other of the source electrode and the drain electrode of the first transistor  4904 is electrically connected to a first electrode of the first capacitor 4905,  
the other of the source electrode and the drain electrode of the second transistor 4801 is electrically connected to a first electrode of the second capacitor 4805,  
the first electrode of the first display element 4907 is electrically connected to a second electrode of the first capacitor (see annotation in Fig, 7),   
the second electrode of the second display element 4807 is electrically connected to a second electrode of the second capacitor 4805 (see Fig, 7),   
the one of the source electrode and the drain electrode of the third transistor 4806 is not connected to the second electrode of the second capacitor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20110141164) in view of Yeh et al. (US 20070030571).

Kimura et al. disclose a semiconductor device comprising a pixel, the pixel comprising: 
a first transistor 4904; 
a first display element 4907 [FIG. 7 shows a pixel circuit for two display regions. Two light-emitting elements 4907 and 4807[0107] [0004]]; 
a second transistor 4804; 
a second display element 4807; 
a third transistor 4806; 
a first wiring 4902 electrically connected to one of a source electrode and a drain electrode of the first transistor 4904 and one of a source electrode and a drain electrode of the second transistor; 
a second wiring 4901 electrically connected to a gate of the first transistor 4904; 
a third wiring 4801 electrically connected to a gate of the second transistor 4804; 
a fourth wiring 4903 electrically connected to one of a source electrode and a drain electrode of the third transistor 4806; 
a fifth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the first display element; and 
a sixth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the second display element, 
a seventh wiring electrically connected to the other of the source electrode and the drain electrode of the first transistor 4904 (see annotation in Fig, 7), 
wherein 
the other of the source electrode and the drain electrode of the first transistor 4904 is electrically connected to a second electrode of the first display element via the driving transistor 4906, wherein 
the other of the source electrode and the drain electrode of the second transistor 4804 is electrically connected to a gate of the third transistor 4806, wherein 
the other of the source electrode and the drain electrode of the third transistor 4806 is electrically connected to a second electrode of the second display element 4807, and 
the first display element is a light-emitting element, the second display element is a light-emitting element as shown in Fig. 7 [or both the first and second display elements are liquid crystal elements [0123] as shown in Fig. 13];
the seventh wiring is not electrically connected to the sixth wiring 4908 (see annotation in Fig, 7).  

Kimura et al. fail to disclose the semiconductor device, wherein the first display element is a liquid-crystal element and the second display element is a light-emitting element.

Yeh et al. teach the semiconductor device, wherein the first display element is a liquid-crystal element and the second display element is a light-emitting element as shown in Fig 3 below.

    PNG
    media_image2.png
    585
    603
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the semiconductor device as Yeh et al. disclosed, wherein the first display element is a liquid-crystal element and the second display element is a light-emitting element for provided a higher aperture, an optimum energy saving and increased the yield without wet processes required [0022] as Yeh et al. taught.

Regard to claim 6, Yeh et al. disclose the semiconductor device, wherein the first display element LC has a region overlapping with the second display element OLED layer 245, see Fig.4.

Regard to claim 9, Yeh et al. disclose the semiconductor device further comprising a functional layer (second dielectric layer 240 - see Fig. 4 below) between the first display element and the second display element, the functional layer comprising a first contact electrically connected to the first display element and a second contact electrically connected to the second display element.  

    PNG
    media_image3.png
    338
    525
    media_image3.png
    Greyscale

Regard to claim 12, Yeh et al. disclose the semiconductor device further comprising an opening, the opening overlapping with the second display element (see annotated Fig. 4 above).  

2.	Claims 5, 7-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20110141164) in view of Yeh et al. (US 20070030571).

Kimura et al. fail to disclose the features of claims 5, 7-8, 10-11 and 13.

Yeh et al. teach the semiconductor device, wherein the first display element is a liquid-crystal element and the second display element is a light-emitting element.
Regard to claims 5 and 7, Yeh et al. disclose the semiconductor device, wherein the first display element LC has a region overlapping with the second display element OLED layer 245, see Fig.4.

Regard to claims 8 and 10, Yeh et al. disclose the semiconductor device further comprising a functional layer (second dielectric layer 240 - see Fig. 4 below) between the first display element and the second display element, the functional layer comprising a first contact electrically connected to the first display element and a second contact electrically connected to the second display element.  

Regard to claims 11 and 13, Yeh et al. disclose the semiconductor device further comprising an opening, the opening overlapping with the second display element (see annotated Fig. 4 above).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the semiconductor device as Yeh et al. disclosed with the features of claims 5, 7-8, 10-11 and 13 for provided a higher aperture, an optimum energy saving and increased the yield without wet processes required [0022] as Yeh et al. taught.

3.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20110141164) [or Kimura et al. (US 20110141164) in view of Yeh et al. (US 20070030571)] applied to claims 1-3 in view of Hirao et al. (US 20070278490).

Yeh et al. fail to disclose the semiconductor device, wherein one of the first to third transistors includes an oxide semiconductor.  

Hirao et al. teach TFTs using an oxide semiconductor thin film layer, such as a bottom gate TFT and a top gate TFT. The top gate structure includes, for example, in order a substrate, a pair of source/drain electrodes, an oxide semiconductor thin film layer, a gate insulator, and a gate electrode [0007] (analogous to TFT of Yeh) for exhibiting excellent performance even after being subjected to a heat treatment process during formation of an insulating film or the like [0016].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the semiconductor device as Yeh et al. disclosed, wherein one of the first to third transistors includes an oxide semiconductor for exhibiting excellent performance even after being subjected to a heat treatment process during formation of an insulating film or the like [0016] as Hirao taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871